UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1726


BEVERLY S. GRAY, an individual, and as ADMINISTRATRIX OF
THE ESTATE OF Mark A. Gray,

                Plaintiff - Appellant,

          v.

HAWKEYE CONTRACTING COMPANY, LLC, a Kentucky Corporation,

                Defendant - Appellee,

          and

APPALACHIAN SECURITY, INC., a Kentucky Corporation; CATENARY
COAL COMPANY, LLC, a West Virginia Corporation,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:10-cv-01056)


Submitted:   November 19, 2012              Decided:   December 21, 2012


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Johnstone, II, William M. Shrewsberry, Jr., JOHNSTONE
& GABHART, LLP, Charleston, West Virginia, for Appellant; Jason
S. Hammond, Jordan K. Herrick, BAILEY & WYANT, PLLC, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Beverly S. Gray appeals the district court’s orders

dismissing her claims of negligence and deliberate intent under

the West Virginia Workers’ Compensation Act, W. Va. Code § 23-4-

2 (Lexis Nexis 2005), for failure to state a claim, and denying

her subsequent motion for reconsideration.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the   reasons   stated    by   the   district   court.      Gray     v.   Hawkeye

Contracting Co., No. 2:10-cv-01056 (S.D. W. Va. Nov. 9, 2010 &

Mar. 7, 2011).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument    would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                       3